Citation Nr: 1042367	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected fracture residuals of the third and fourth 
metatarsals of the left foot with degenerative joint disease.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected fracture residuals of the second, third and 
fourth metatarsals of the right foot, status-post open reduction 
internal fixation (ORIF) of the third and fourth metatarsals, 
with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  

The RO's July 2008 rating decision also denied the Veteran's 
petition to reopen previously-denied claims for service 
connection for a back condition and residuals of a bilateral knee 
injury.  While those issues were included on the Veteran's 
September 2008 notice of disagreement and the March 2009 
statement of the case (SOC), the Veteran did not include them on 
his April 2009 substantive appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review in 
the VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  As such, those issues are not before the Board and will be 
discussed no further.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected fracture residuals of the 
third and fourth metatarsals of the left foot with degenerative 
joint disease are productive of severe symptomatology.  

2.  The Veteran's service-connected fracture residuals of the 
second, third and fourth metatarsals of the right foot, status-
post ORIF of the third and fourth metatarsals, with degenerative 
joint disease, are productive of severe symptomatology.  

3.  The competent evidence of record does not show that the 
Veteran's service-connected disabilities on appeal herein are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no more, for 
service-connected fracture residuals of the third and fourth 
metatarsals of the left foot with degenerative joint disease have 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5284 (2010).

2.  The criteria for a 30 percent evaluation, but no more, for 
service-connected fracture residuals of the second, third and 
fourth metatarsals of the right foot, status-post ORIF of the 
third and fourth metatarsals, with degenerative joint disease, 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5284 (2010).

3.  The criteria for referral of the Veteran's service-connected 
disabilities on appeal herein for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Merits of the Claim

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected fracture residuals of the 
third and fourth metatarsals of the left foot with degenerative 
joint disease (DJD), as well as his service-connected fracture 
residuals of the second, third and fourth metatarsals of the 
right foot, status-post ORIF of the third and fourth metatarsals 
with degenerative joint disease (DJD).  For the reasons that 
follow, the Board concludes that an increased rating is 
warranted.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).  
Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2010). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran is currently assigned a 20 percent disability rating 
for his fractured residuals of the third and fourth metatarsals 
of the left foot with DJD, and a 20 percent disability rating for 
his fractured residuals of the second, third and fourth 
metatarsals of the right foot, status-post ORIF of the third and 
fourth metatarsals pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5284 (2010) (hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned, the additional code is shown after the hyphen).  

The rating criteria for evaluating traumatic arthritis is set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Under 
that diagnostic code, traumatic arthritis is to be evaluated as 
degenerative arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The Board notes that Diagnostic Codes 5003 and 5010 
have maximum rating criteria of 20 percent, so the Veteran could 
not receive a higher rating under these codes.  

Pursuant to Diagnostic Code 5284, a 10 percent rating is assigned 
for a moderate foot injury, a 20 percent rating is assigned for a 
moderately severe foot injury and a 30 percent rating is assigned 
for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2010).  With actual loss of use of the foot, a 40 percent 
rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2010).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988) 871.  Although the word "severe" 
is not defined in VA regulations, "severe" is generally defined 
as "of a great degree: serious."  See Webster's Ninth New 
Collegiate Dictionary (1990) 1078.  

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
C.F.R. §§ 4.2, 4.6.  

The Board notes that there are additional diagnostic codes for 
the evaluation of foot disabilities.  However, the medical 
evidence does not indicate the Veteran's service-connected 
disabilities include any of the foot disorders shown from 
Diagnostic Codes 5276 - 5283.  For those reasons, the Board finds 
that Diagnostic Code 5284 is the most appropriate diagnostic 
code.  


In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 30 percent rating, but no higher, for 
both the service-connected foot disabilities.  

Initially, the Board observes that the record on appeal 
demonstrates that, in addition to the Veteran's service-connected 
bilateral foot disabilities on appeal herein, the Veteran has 
been diagnosed with diabetic neuropathy of the bilateral lower 
extremities associated with non-service connected diabetes 
mellitus, type II.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and that which is attributed to a service-connected 
disability in the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  The June 2010 VA examiner 
specifically addressed the over-lapping symptomatology from the 
Veteran's service-connected and non-service-connected bilateral 
foot disabilities, and he opined that other than the burning 
sensation and numbness in the Veteran's bilateral lower 
extremities, both of which are attributable to the Veteran's non-
service-connected diabetes mellitus, type II, all other 
symptomatology was relatable to the Veteran's service-connected 
bilateral foot disabilities.  Accordingly, the Board will 
associate all reported symptomatology concerning the Veteran's 
bilateral feet, other than burning sensation and numbness, to the 
Veteran's service-connected bilateral foot disabilities.  

Since the Veteran's service-connected bilateral foot disabilities 
on appeal herein contemplate applying similar facts to virtually 
identical laws, for the sake of economy, the Board will discuss 
the issues together.  

During his June 2008 and June 2010 VA examinations, the Veteran 
explained that a bulldozer crushed his feet while he was in 
service, and that his bilateral foot condition has progressively 
grown worse since this time.  Report of the June 2008 examination 
reveals that the Veteran experiences pain, stiffness, fatigue and 
lack of endurance in both feet, while walking and standing.  He 
also experiences weakness in his right foot while walking and 
standing.  During the physical examination, the Veteran 
demonstrated painful motion and tenderness in all metatarsals in 
both his left and right foot.  The Veteran reported to experience 
flare-ups of foot joint disease on a weekly or greater basis, and 
it was noted that his ambulation was limited, that he was unable 
to stand for more than a few minutes, and that he uses a cane as 
an assistive device.  The June 2008 X-ray report reflects 
"diffuse osteopenia" in the left foot as well as "small artery 
calcification extending into the digits."  With respect to the 
right foot, the X-ray report revealed "diffusely osteopenic" 
bones and an "[o]ld healed fracture with wire fixation [of the] 
third right metatarsal."  The examiner diagnosed the Veteran 
with degenerative joint disease of the bilateral feet and 
indicated that the Veteran's service-connected disabilities have 
a moderate effect on his ability to dress, bathe, and feed 
himself, a severe effect on his ability to perform his chores, 
and completely prevent him from exercising or participating in 
sports or recreational activities.  

During the June 2010 VA examination, the Veteran complained of 
pain, swelling, redness, stiffness, fatigue, weakness, and lack 
of endurance in his bilateral feet and toes while walking and 
standing and indicated that some of these symptoms persist even 
when he is resting.  The Veteran further reported that his foot 
joint disease flares up once a week or more and lasts for one to 
two days.  It was noted that he was unable to stand for more than 
a few minutes, that he was not ambulatory, and that he used a 
wheelchair for mobility.  Upon physical examination, the Veteran 
demonstrated painful motion, swelling, tenderness and weakness in 
both his right and left foot.  The examiner specifically 
elucidated that there was objective evidence of pain upon all 
motion in the feet and toes, tenderness over the metatarsals, and 
that the Veteran was unable to bear weight in his feet.  The 
Veteran underwent an X-ray of both his feet.  With respect to the 
right foot, the X-ray results revealed "[p]ostsurgical changes 
with surgical wires stabilizing an old healed right third 
metatarsal fracture," a possible old fracture involving the 
fourth metatarsal shaft, as well as "[m]ild degenerative changes 
involving the interphalangeal and metatarsophalangeal joints."  
With respect to the left foot, the X-ray report revealed 
"[g]eneralized osteopenia" and "[v]arying degrees of 
degenerative change involving the skeletal structures."  

The June 2010 VA examiner specifically stated that the Veteran's 
service-connected bilateral foot disabilities severely affected 
his functional impairment; also noting that these disabilities 
prevented many activities of daily living, to include chores, 
driving, shopping, exercise and recreation.  The examiner noted 
that the Veteran must be assisted in all activities of daily 
living.  See June 2010 VA examination report.  

In summary, the Board finds that the Veteran's service-connected 
bilateral foot disabilities more closely approximate the 
"severe" level of disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  In particular, swelling, weakness and 
painful motion were shown, and it was noted that the Veteran was 
unable to stand for more than a few minutes, utilizes a 
wheelchair for mobility, and needs assistance conducting all his 
activities of daily living.  The Board has considered functional 
loss due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  38 C.F.R. 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  For these reasons, the 
Board finds that 30 percent evaluations for each foot are 
warranted under 38 C.F.R. §  4.71a, Diagnostic Code 5284.  

The Board has considered the possibility of staged ratings.  
However, based on the competent medical and other evidence of 
record, the Board finds that a 30 percent disability rating is 
properly assigned for the entire period.  See Hart, supra.  This 
is the highest rating available under Diagnostic Code 5284.  

The Board has also considered whether a higher evaluation would 
be in order under other relevant diagnostic codes.  Thus, the 
Board has considered the propriety of assigning a higher, or 
separate, rating under another diagnostic code.  See Tedeschi v. 
Brown, 7 Vet. App.  

However, a higher rating is not warranted under another 
diagnostic code.  Diagnostic Codes 5277, and 5279-5282 have 
maximum rating criteria of 10 percent, so the Veteran could not 
receive a higher rating under these codes.  Moreover, the 
criteria under Diagnostic Code 5283 is identical to the criteria 
under 5284, and rating the Veteran's disability under both would 
be pyramiding as foot injuries encompass the evaluation of the 
tarsal.  38 C.F.R. § 4.14, see Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Diagnostic Code 5278 is not for application as 
there is no evidence of pes cavus.  The Board notes that the 
Veteran was diagnosed with mild flat foot several years ago.  See 
e.g. September 2004 VA examination report.  However, the more 
recent VA examination reports dated in June 2008 and June 2010 
are clear of any discussion, evidence or diagnosis of flat foot 
or pes planus.  In any event, bilateral marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon achilles on 
manipulation have not been shown in this case so as to warrant a 
50 percent rating (the next higher allowable rating).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic Code 
5167, which allows for entitlement to special monthly 
compensation for loss of use of the foot.  However, the medical 
evidence of record does not support this contention.  Notably, 
loss of use of hand or foot is held to exist when no effective 
function remains other than that which would be equally served by 
an amputation stump.  See 38 C.F.R. § 4.63.  The medical evidence 
of record does not support a finding that the functions of the 
Veteran's feet are so limited.  There is no medical evidence of 
record indicating function is limited to that which could be 
produced by amputation stumps alone.  As previously discussed, X-
ray evidence noted on the June 2008 and June 2010 VA examination 
reports showed degenerative joint disease in both feet, surgical 
wires stabilizing an old, healed right third metatarsal fracture, 
a possible old fracture of the fourth metatarsal shaft and a 
small plantar calcaneal spur on the left foot, with no evidence 
of malalignment in either foot.  See x-rays dated in June 2008 
and June 2010.  

Thus, the Board finds that the current 30 percent disability 
rating is appropriate for the entirety of the rating period.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

II.	Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

With regard to the Veteran's service-connected bilateral foot 
disabilities, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor are there any other factors which 
take these disabilities outside the usual rating criteria.  The 
rating criteria for the Veteran's 30 percent disability rating 
assigned herein contemplate his symptoms, including painful 
motion, swelling, tenderness and weakness, and there are no 
symptoms left uncompensated or unaccounted for by the assignment 
of a schedular rating.  As such, the threshold issue under Thun 
is not met and any further consideration of governing norms or 
referral to the appropriate VA officials for extraschedular 
consideration is not necessary.



III.  The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, a letter 
dated in March 2008 fully satisfied the duty to notify provisions 
concerning his claims for increased ratings, to include 
notification that evidence was needed showing that the Veteran's 
service-connected disabilities have "gotten worse."  The 
Veteran was informed of the types of evidence that could 
substantiate his claims, such as medical records or lay 
statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his 
bilateral foot disabilities and informed that VA was responsible 
for obtaining any federal records, VA records, and a medical 
examination, if necessary.  

The Board notes that the March 2008 VCAA letter also notified the 
Veteran of how VA determines disability ratings and effective 
dates at the time of the initial adjudication of his claims.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, 
there is no timing error with respect to VCAA notification.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The RO provided the Veteran appropriate VA examinations in June 
2008 and June 2010.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disabilities since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The June 2008 and June 2010 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  Although the June 2008 VA examiner did not have the 
claims file to review, the Veteran's subjective complaints and 
the objective findings were recorded, and the Veteran was 
afforded a subsequent VA examination in which the claims file was 
reviewed.  Therefore, the Board finds that the June 2008 and June 
2010 examinations are adequate upon which to base a decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 
C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  




ORDER

Entitlement to a 30 percent evaluation, but no more, for service-
connected fracture residuals of the third and fourth metatarsals 
of the left foot with degenerative joint disease is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.  

Entitlement to a 30 percent evaluation, but no more, for service-
connected fracture residuals of the second, third and fourth 
metatarsals of the right foot, status-post ORIF of the third and 
fourth metatarsals, with degenerative joint disease, is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


